[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
FINDINGS OF FACT
After trial, and based on the evidence deemed credible by the court, the court makes the following findings of fact:
1. On or about March 19, 1987, Stephen J. O'Neill and Judith A. O'Neill entered into a written contract, Exhibit A attached to the complaint, with Arthur Williams Homes, Inc. for the construction of a single family home at 102  Tower Road in CT Page 2300 Middlebury, Connecticut.
2. Arthur Williams Homes, Inc. warranted that the work done under this written agreement would be free from any defects and further that it would remedy any defects that were discovered within one year of the date of completion of the construction.
3. On or about July 24, 1987, a certificate of occupancy was issued for the newly constructed residence and a closing on the property took place July 31, 1987.
4. Shortly after the closing on the property, the O'Neill's observed defects in the installation of the tile flooring in their kitchen; brought the defects to the attention of the defendant and his subcontractor.
5. These flooring defects were caused by constructing the kitchen's subflooring and laying the tile flooring in an unworkmanlike manner.
CONCLUSION
The court concludes that the defendant breached its agreement with the plaintiffs and they are due $3,154.05  damages plus taxable costs.
WILLIAM PATRICK MURRAY A Judge of the Superior Court